Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. Inputting the voltage levels into a trained model that has been trained on the flash memory to estimate bit values written to a memory cell based on respective voltage values read from the first memory cell and from the neighboring memory cells according to a layout of memory cells of the flash memory; obtaining from the trained model an estimated bit value written to the first memory cell based on the respective voltage levels of the first memory cell and the neighboring memory cells having been input into the trained model; and outputting the estimated bit value in response to the read command, in combination with other limitations. 
Claim 9. Input the voltage levels into a trained model that has been trained on the flash memory to estimate bit values written to a memory cell based on respective voltage values read from the first memory cell and from the neighboring memory cells according to a layout of memory cells of the flash memory; obtain from the trained model an estimated bit value written to the first memory cell based on the voltage levels 
Claim 11. For each of the first set of memory cells, input the voltage levels into a trained model that has been trained on the flash memory to estimate bit values written to a memory cell based on respective voltage values read from the first set of memory cells according to a layout of memory cells of the flash memory; and obtain from the trained model a bit value for the memory cell; and return the bit values in response to the read command, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON LAPPAS/Primary Examiner, Art Unit 2827